     Case 2:19-cv-00102-DPM-BD Document 66 Filed 05/11/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                        DELTA DIVISION

ARRON MICHAEL LEWIS
ADC #151373                                                 PLAINTIFF

v.                      No. 2:19-cv-102-DPM-BD

WENDY KELLEY, Director, ADC;
RANDALL DALE REED, Chief Deputy
Director, ADC; EMMER BRANCH, Assistant
Warden, ADC; DAVID KNOTT, Major,
EARU, ADC; DOUGLAS LOCKHART, Area
Supervisor, EARU, ADC; JAMES DYCUS,
Deputy Warden, EARU, ADC; and JEREMY
ANDREWS, Warden, EARU, ADC                               DEFENDANTS

                                ORDER
     The Court adopts Magistrate Judge Deere's unopposed partial
recommendation, Doc. 64.      FED.   R. Crv. P. 72(b) (1983 addition to
advisory committee notes).      Kelley and Branch are dismissed on
Lewis's own motion.      Defendants' motion for summary judgment,
Doc. 47, is partly granted and partly denied.         Lewis's claim that
Lockhart failed to provide adequate security and failed to protect him
from attack on 28 January 2019 goes forward.          His claims against
Andrews, Dycus, Knott, and Reed about failing to provide adequate
security due to a practice of allowing unrestrained inmates around
restrained    inmates    proceed,    too.     All   other    claims     are
dismissed without prejudice for failure to exhaust.
Case 2:19-cv-00102-DPM-BD Document 66 Filed 05/11/20 Page 2 of 2



So Ordered.


                            D .P. Marshall Jr.
                            United States District Judge




                             -2-
